I concur in the majority opinion as to all of the assignments of error, but as to the Goshen Township count, I respectfully dissent. On that count, I would reverse the trial court and hold that the state failed to meet its burden of proof beyond a reasonable doubt. The only evidence on this charge consists of Lordi saying that he would like to bid on the fire extinguisher contract and the township clerk saying that she felt solicited.
The tenor and meaning of words are often determined by looking to the context. For example, the phrase, "I know where you live," could be thought of as being harmless or life threatening depending on the context in which it is said. The context, of course, is determined by the conduct of the speaker relative to what has been said. There is no evidence that Lordi bid on the contract, made *Page 573 
any attempt to get the contract, spoke to anyone in a decision-making position, or reduced Goshen Township's allocation or share of road repairs. The state's case is based on Spack's subjective impression of what transpired. It is not a matter of a comment being taken out of context but rather a comment being given meaning without any context at all.
Even though multiple counts may be tried jointly for trial efficiency, it must be remembered that each count must be treated separately and reviewed on appeal separately. If this count were the only charge, and if the transcript in this appeal consisted of the single paragraph of Spack's testimony, this court would reverse on the weight of the evidence in a heartbeat. With all the investigations, publicity, charges, and indictments now going on in Mahoning County, there has developed sort of a presumption of corruption which may skew one's thinking. This court should avoid that trap, to treat each charge separately, and to insist on evidence that overcomes the presumption of innocence and proof beyond a reasonable doubt. I do not see such proof here and therefore would reverse this count on the weight of the evidence.
To uphold this conviction one must make several inferences, one upon each other. One must infer that a request to bid in a contract, is a request for contract. One must infer that the request to bid made to a person who is not authorized to grant contracts was intended to be conveyed to the persons who are authorized. And then one must infer, without any proof, that road repair funds would be withheld although the decision on the repair funds was to be made in the near future while the decision on the fire extinguishers would not be made for another six months. One might make this string of inferences to reach some kind of a conclusion, but one could not say that such conclusion was true beyond a reasonable doubt. Therefore, I would reverse on that count.
Based on the foregoing, I respectfully dissent in part. *Page 574